IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-41176
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHN ALLEN WALTER,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:97-CR-28-ALL
                       - - - - - - - - - -

                           May 15, 1998
Before WIENER, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     John Allen Walter appeals his sentence for bank robbery,

assaultive conduct during the robbery, and using or carrying a

gun while committing a crime of violence.   He argues that he

should not have been sentenced as a career offender because his

prior convictions for robbery were for robberies which occurred

within 19 days of each other and were for the common plan to

obtain money for housing.   The district court did not err when it

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-41176
                               -2-

sentenced Walter as a career offender.   See United States v.

Garcia, 962 F.2d 479, 481-82 (5th Cir. 1992); U.S. Sentencing

Guidelines § 4B1.1.

     AFFIRMED.